Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed July 14, 2022 is acknowledged and has been entered.  Applicant’s amendment to the specification is also acknowledged and has been entered.  Claims 1-3 have been amended.  Claim 5 has been cancelled.  Accordingly, claims 1-4 are pending and are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claim 5 are now moot in light of Applicant's cancellation of the claims.
4.	In light of Applicant’s submission of Terminal Disclaimer, the rejections of claims 1-4 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 12-17, 24, and 25 of U.S. Patent No. 10,379,026; claims 1-4 and 7 of U.S. Patent No. 10,324,086; and claims 1 and 2 of U.S. Patent No. 9,804,153; are hereby, withdrawn.
5.	In light of Applicant’s submission of Terminal Disclaimer, the provisional rejections of claims 1-4 on the ground of nonstatutory double patenting as being unpatentable over claims 58-61, 70, and 77 of copending Application No. 16/537,402; and claims 1-6, 8, and 20 of copending Application No. 16/443,281 are hereby, withdrawn.
6.	In light of Applicant’s amendment and arguments, the rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2012/0270204) in view of Reutelingsperger et al. (Annexin V, the regulator of phosphatidylserine-catalyzed inflammation and coagulation during apoptosis. CMLS: Cell Mol. Life Sci. 53: 527-532 (1997)), is hereby, withdrawn.

Priority
7.	Applicant’s claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  This application is a Continuation of U.S. Application Serial Number 15/713,391 filed on September 22, 2017, which is a Continuation of U.S. Application Serial Number 13/974,139 file on August 23, 2013 which claims the benefit of Provisional Application Number 61/694,756 filed on August 29, 2012. Based on the Filing Receipt, the priority date of the claimed subject matter in claims 1-5 is August 29, 2012 which is the filing date of Provisional Application Number 61/694,756 from which U.S. Application Serial Number 13/974,139 claims the benefit of priority.	

Claim Objections
8.	Claim 1 is objected to in reciting, “applying a magnetic field to the magnetic particle-bound ???” because the recitation is incomplete with respect to the subject.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claim 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
	Claim 1 lacks antecedent basis in reciting “the magnetic particle-bound.”
	Claim 1 is vague and indefinite in reciting “applying a magnetic field to the magnetic particle-bound” because it fails to clearly define what component the magnetic particle is bound to.”
	Claim 1 is ambiguous in reciting, “each magnetic particle comprising a negative zeta potential charge and a chargeable silicon-containing compound” because it fails to clearly define how the magnetic particles should be configured so as to effect binding solely through an electrical charge interaction, as amended. Claim 1 further fails to clearly define what specific component or subpopulation of the sperm cells, the magnetic particles selectively bind to solely through an electrical charge interaction.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10.	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabled for carboxyl group functionalized, silane-coated magnetic particles having a diameter of 30 to 1000 nm and a negative zeta potential coated that bind to the membrane of dead/dying and/or damaged sperm cells solely through an electrical charge interaction, does not reasonably provide enablement for magnetic particles that comprise any chargeable silicon-containing compound that may contribute to an electrical charge that may encompass a positive charge, as recited in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
As set forth in In re Wands, 858 F .2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988), enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include 1) the nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the quantity of experimentation necessary, 7) the relative skill of those in the art, and 8) the breadth of the claims.
The invention is directed to a method for cell processing sperm cells which is disclosed in paragraph [0049] and [0050] as encompassing differentiation of dead/dying or damaged sperm cells by binding to carboxyl group functionalized, silane-coated magnetic particles having a negative zeta potential charge, wherein the carboxyl-modified silane surface binds selectively to the membrane of the dead/dying or damaged sperm cells solely through electrical charge interaction. Magnetic field application to the sample mixture allows separation, removal, and processing of the magnetic particle-bound dead/dying damaged sperm cells from other cells such as viable sperm cells [0047-0050, 0078-0086].  
The prior art of record fails to specifically disclose a method for sperm cell processing, which comprises contacting the sperm cells with a plurality of carboxyl group functionalized, silane-coated magnetic particles having a diameter of 30-1000 nm, each magnetic particle comprising a negative zeta potential charge; the magnetic particles binding to the membrane of dead/dying and/or damaged sperm cells solely through an electrical charge interaction; and applying a magnetic field to magnetic particle-bound dead/dying and/or damaged sperm cells.
With respect to the magnetic particles, the nature, direction, and guidance in Applicant’s disclosure are notably limited to carboxyl group functionalized, silane-coated magnetic particles having a negative zeta potential charge, wherein the carboxyl-modified silane surface binds selectively to the membrane of dead/dying or damaged sperm cells solely through electrical charge interaction [0047-0050, 0078-0086]. Paragraphs [0049] and [0050] provides that carboxyl modified silane surfaces in the magnetic particles having a net negative zeta potential bind exclusively to membranes of dead/dying or damaged sperm cells through electrical charge interaction referred to as zeta potential.  
With respect to working examples, Examples 2-4 only show treating sperm ejaculates with Fe3O4 magnetic particles coated with 2-(carbomethoxy)ehtyltrimethoxysilane to selectively bind and separate magnetic particle-bound dead/ dying or damaged sperm cells [0086].  Based on this limited disclosure and direction, one of the skill in the art would not know how to make and use a cell processing method using a plurality of magnetic particles comprising chargeable silicon-containing compound capable of binding to any sperm cell solely by electrical charge interaction which is encompassed by the broad scope of claim 1, without undue experimentation.

Response to Arguments
11.	Applicant’s arguments with respect to claims 1-4 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the arguments do not apply to the current rejection.

12.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



August 11, 2022